Citation Nr: 1105152	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 2001, 
for the grant of a 10 percent rating for hypertension.

2.  Entitlement to an increased rating for sarcoidosis with 
thoracotomy, currently rated as 30 percent disabling.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tuberculosis 
(TB), to include on a secondary basis.

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).

7.  Entitlement to service connection for left ulnar neuropathy.  

8.  Entitlement to service connection for erectile dysfunction 
(ED), to include on a secondary basis.

9.  Entitlement to service connection for headaches, to include 
on a secondary basis.

10.  Entitlement to service connection for sleep apnea, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1972.  This case is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The increased rating issue, the claim to reopen and the service 
connection issues are addressed in the REMAND that follows the 
ORDER section of this decision.




FINDINGS OF FACT

1.  A September 2001 rating decision granted the Veteran a 10 
percent rating for hypertension, effective June 12, 2001; he did 
not appeal this decision (to include the effective date 
assigned).

2.  In November 2006, the Veteran submitted a claim for an 
earlier effective date for the grant of a 10 percent rating for 
hypertension; the claim did not allege there was clear and 
unmistakable error (CUE) in the September 2001 rating decision.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to June 12, 2001, 
for the grant of a 10 percent rating for hypertension is legally 
insufficient.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate the 
claim, and no further action is required to comply with the VCAA 
or the implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Earlier Effective Date

The Veteran claims entitlement to an effective date in October 
1972 for the grant of a 10 percent rating for hypertension.  See 
November 2006 statement from the Veteran.

The Veteran's original claim for an increased (compensable) 
rating for hypertension was received in June 2001.  The RO 
granted a 10 percent rating for hypertension, effective June 12, 
2001, in a September 2001 rating decision.  The Veteran was 
informed of this decision in November 2001; however, he did not 
appeal this decision.

In November 2006, the Veteran filed a claim seeking an earlier 
effective date for the grant of a 10 percent rating for 
hypertension.  [He did not allege CUE in any prior rating 
decision.]

Generally, the effective date of an award based on an original 
claim, or a claim reopened after final disallowance, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(a).

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).  The Court has held that for 
there to be a valid claim of CUE either the correct facts, as 
they were known at that time, were not before the adjudicator or 
the legal provisions effective at that time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find that VA committed 
error during the adjudication process.  See Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE 
is the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was made."  
Id. at 313-14.  Therefore, in order for the veteran's claim to 
succeed, it must be shown that either the facts or law compelled 
a substantially different conclusion.  Id. at 313.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a failure of the duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a decision 
of VA non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).

Only a request for revision premised on CUE could result in the 
assignment of an effective date earlier than that assigned by a 
final decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As noted above, in a September 2001 rating decision, the RO 
granted the Veteran a 10 percent rating for hypertension and 
assigned an effective date of June 12, 2001, for the award.  He 
was properly advised of the decision (to include the effective 
date) and of his appellate rights by November 2001 letter.  He 
did not appeal this decision and it is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).

In correspondence received in November 2006, the Veteran alleged 
that the effective date for the award of a 10 percent rating for 
hypertension should be in October 1972, when he was discharged 
from service.  He did not allege CUE in the (final) September 
2001 rating decision.  Regarding the June 12, 2001, effective 
date assigned by that September 2001 rating decision, only a 
request for revision based on CUE may result in assignment of an 
earlier effective date.  See Rudd, supra.  As was noted above, 
the Veteran has not filed a claim of CUE as to the September 2001 
rating decision.  He has effectively attempted to raise an 
impermissible freestanding claim for an earlier effective date.  
Consequently, the claim must be denied because it lacks legal 
merit.


ORDER

The appeal seeking an effective date prior to June 12, 2001, for 
the grant of a 10 percent rating for hypertension is denied.


REMAND

Claim to Reopen

With regard to the claim to reopen, the Court has held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a claim to 
reopen a previously finally denied claim, require that VA, by way 
of a specific notice letter, notify the claimant of the meaning 
of new and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service connection 
claim; and (3) is specifically required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior final denial on the merits.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Review of the claims file 
reveals that notice in this regard to date is incomplete with 
regard to the claim to reopen the previously denied claim of 
entitlement to service connection for TB.

Service Connection

The Court has held that in disability compensation claims, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 
83(2006).  

In the present case, service treatment records do not show that 
the Veteran was found to have any ED, headaches, or sleep apnea, 
or that he reported any pertinent complaints in this regard.  The 
Veteran's representative has attributed the Veteran's ED and 
headaches to his service-connected hypertension, and his sleep 
apnea to his sarcoidosis.  The Veteran has been awarded service 
connection for hypertension and sarcoidosis.  The record contains 
evidence of post-service headaches, sleep disturbance and a 
history of ED.  Under the "low threshold" standard of McLendon, 
an examination to determine if there is a nexus between each of 
the Veteran's claimed disabilities (ED, headaches and sleep 
apnea) and his service-connected disabilities is necessary.  
Prior to the examination, all outstanding medical records should 
be obtained.  (In this regard, a February 2007 private treatment 
record notes that a sleep study was to be arranged.)

Moreover, service treatment records do not show that the Veteran 
was found to have any leg disability or any complaints of leg 
pain or swelling in service.  The Veteran has stated that he has 
had pain and swelling since service.  The Board notes that the 
Veteran is competent to speak to observable symptoms such as pain 
and swelling, and these symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  The record contains private 
medical evidence of post-service treatment for leg pain.  Under 
the "low threshold" standard of McLendon, an examination to 
determine if there is a nexus between any current leg disability 
and the Veteran's service is warranted.  Prior to the 
examination, all outstanding, pertinent medical records should be 
obtained.

In addition, service treatment records do not show that the 
Veteran was found to have any tinnitus, CTS, or left ulnar 
neuropathy, or that he reported any pertinent complaints in this 
regard.  The Veteran's representative has attributed these 
disabilities to noise exposure and the use of his arms and wrists 
as a Navy signalman during service.  Service personnel records 
note that his occupational specialty was "SM-0000" (Signalman).  
The record contains evidence of post-service complaints of 
tinnitus and diagnoses of left ulnar neuropathy and CTS.  Under 
the "low threshold" standard of McLendon, an examination to 
determine if there is a nexus between each of the Veteran's 
claimed disabilities (tinnitus, bilateral CTS and left ulnar 
neuropathy) and his service, to include his duties as a signalman 
therein, is warranted.  Prior to the examination, all 
outstanding, pertinent medical records should be obtained.  

Increased Rating

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for his service-connected sarcoidosis 
with thoracotomy.  However, as outlined below, additional 
evidentiary development is necessary before this claim is 
decided.

The Veteran is currently rated under Diagnostic Code 6846 for his 
sarcoidosis.  Under this code, a higher disability rating of 60 
percent is warranted when there is evidence of pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  38 C.F.R. § 4.97.  The Veteran's 
claim for an increased rating was denied by the RO because the 
evidence of record did not demonstrate, at that time, that the 
Veteran met these criteria.  

However, Diagnostic Code 6846 also instructs the rater to rate 
active sarcoidosis, or any residuals thereof, as chronic 
bronchitis under Diagnostic Code 6600.  Unfortunately, it is not 
entirely clear from the evidence of record what residuals the 
Veteran currently has.  Although the Veteran underwent a VA 
respiratory examination in May 2007, the report of this 
examination is inadequate to rate the Veteran's sarcoidosis as it 
does not include the results of pulmonary functions tests.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Consequently, an examination to obtain this information 
is necessary.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Regarding the attempt to reopen claim 
of service connection for TB, the RO or the 
AMC should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for TB, and notice regarding the evidence 
and information necessary to reopen the 
claim, pursuant to Kent, supra.

2.  The RO or the AMC should contact the 
Veteran and obtain the names and addresses 
of all medical care providers, VA and non-
VA, who might have records, not already 
associated with the claims file, pertaining 
to post-service treatment or evaluation of 
any of the disabilities at issue.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO or the AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  Then, the Veteran should be afforded a 
VA examination by an examiner with 
sufficient expertise to determine if the 
Veteran has active sarcoidosis and the 
nature and extent of any residuals of his 
sarcoidosis with thoracotomy.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner.  
The examiner is asked to examine the 
Veteran and address the following:

i.  Identify whether the Veteran has any 
active disease related to his service-
connected sarcoidosis.  

ii.  Indicate whether the Veteran has any 
residuals of his service-connected 
sarcoidosis with thoracotomy.  Any and all 
residuals identified should be described by 
the examiner in the examination report.   

iii.  If the Veteran is found to have 
active disease or any residuals of his 
sarcoidosis, the examiner is asked to 
perform pulmonary function testing and note 
the percent predicted  value for FEV-1, 
FEV-1/FVC, and DLCO (SB).  The examiner 
should also identify any and all treatments 
required to treat the Veteran's active 
sarcoidosis or any associated residuals and 
indicate whether there is any pulmonary 
involvement.  

4.  The Veteran should be afforded a VA 
examination by a physician(s) with the 
appropriate expertise to determine whether 
it is at least as likely as not that any 
currently-diagnosed bilateral leg 
disability, tinnitus, left ulnar 
neuropathy, bilateral CTS, ED, headaches, 
and sleep apnea are etiologically related 
to service or were caused or aggravated by 
his service-connected hypertension or 
sarcoidosis.  The claims file must be made 
available to and reviewed by the examiner.  
A notation to the effect that this record 
review took place should be included in the 
examination report.

Based on review of the pertinent medical 
history, examination of the Veteran, and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion with respect to each disability 
(bilateral leg disability, tinnitus, left 
ulnar neuropathy, bilateral CTS, ED, 
headaches, and sleep apnea) present during 
the period of this claim as to whether 
there is a 50 percent or better probability 
that the disability is etiologically 
related to service, or was caused or 
permanently worsened by the Veteran's 
hypertension or sarcoidosis?

The examiner must explain the rationale for 
all opinions expressed.  All findings and 
conclusions should be set forth in a 
legible report.  

5.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

6.  The RO or the AMC should then re-
adjudicate the claims.  The provisions of 
38 C.F.R. § 3.310(b) effective prior to 
October 10, 2006, must be applied where 
applicable.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the requisite opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


